Opinion by
Orlady, J.,
This case was disposed of after a full hearing on bill, answer and proofs. The findings of facts and conclusions of law, are considered in an exhaustive and convincing opinion by Judge Broomall, who, after a further hearing} overruled exceptions filed thereto, and made a final decree dismissing the plaintiff’s bill. Nothing would be gained by further elaboration or argument. The questions raised are of special importance, and we feel that they have been rightly disposed of in the court below,
The decree is affirmed.